*975Under the circumstances of this case, plaintiff was using his insured vehicle within the meaning of section 5102 (b) of the Insurance Law (see also, 11 NYCRR 65.12 [a]; Wagman v American Fid. & Cas. Co., 304 NY 490) at the time he sustained injury. Thus he is entitled to first-party benefits from defendant (see, Matter of 20th Century Ins. Co. [Lumbermen’s Mut. Cas. Co.], 80 AD2d 288). Accordingly, that portion of the order that denied plaintiff first-party benefits must be reversed. (Appeal from order of Supreme Court, Cayuga County, Corning, J. — summary judgment.) Present — Denman, J. P., Boomer, Green, Lawton and Davis, JJ.